Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-26 and 32-36 are pending in this application.

Election/Restrictions
Applicant’s election with traverse of Group I and a single disclosed species (Compound 19) in the reply filed on 12/29/2021 is acknowledged.

    PNG
    media_image1.png
    94
    509
    media_image1.png
    Greyscale


The traversal is on the ground(s) that the groups of inventions delineated are related and the inventions encompassed by Group I, Group II and Group III are so linked as to form a single general inventive concept under PCT Rule 13.1.  Applicants also argue that coexamination of the additional groups would not require an additional burden of search.  The examiner disagrees with applicant’s argument.  Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Group III involves a therapeutic technique that is not present in the special technical feature of Groups I-Il.  The special technical feature of Group II includes crystalline form with specific X-ray powder diffraction data that is not present in the special technical feature of Group I.  Furthermore coexamination of each of the additional groups would require search of subclasses unnecessary for the 
	The requirement is still deemed proper and is therefore made FINAL.

The examiner search the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention of Group I.  
The examiner recommends that applicants review their invention to avoid future prior art rejections. Since the definition of Y is very broad, it is recommended that applicants amend the definition of Y according to the elected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falahatpisheh et al. WO 2015/164480 A1.  Cited reference teaches the following exemplary compounds that are the same as applicants. See compounds of Examples 1-5 at pages 48-50; see compound of Example 8 and compound of Example 9B at pages 54 and 57, etc.

    PNG
    media_image2.png
    323
    687
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    314
    658
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    341
    719
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    327
    700
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    132
    693
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    372
    455
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    351
    720
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    108
    635
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    234
    312
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    97
    700
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    227
    347
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    374
    690
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    339
    709
    media_image14.png
    Greyscale

Since said exemplary compounds are the same as applicants, a 102(a)(1) rejection is proper.

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 07/20/2021, 12/31/2020 and 06/17/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
Allowable Subject Matter
6.	Claim 21 is allowed.

Objection
7.	Claims 12-13 and 16-20 are objected to as being dependent upon a rejected base claim, but may be allowable after further search if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



January 18, 2022